Opinion issued April 1, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00678-CV
———————————
Afiltration.com, Inc., Appellant
V.
Ecoproducts
Solutions, L.P.,
Appellee

 

 
On Appeal from the 333rd District Court
Harris County, Texas

Trial Court Case No. 2006-50312
 

 
MEMORANDUM OPINION
          Before
this case was submitted, appellant Afiltration.Com., Inc. and appellee
EcoProduct Solutions, L.P. filed a January 25, 2010 joint motion to set aside
the portion of the trial court’s April 15, 2009 judgment as to
Afiltration.Com., Inc. and EcoProduct Solutions, L.P. without regard to the
merits and remand the case to the trial court for rendition of judgment in
accordance with the January 25, 2010 agreement of Afiltration.Com., Inc. and
EcoProduct Solutions, L.P.  See Tex.
R. App. P. 42.1(a)(2)(B). 
Defendant Hoffland Environmental, Inc. did not appeal the trial court’s
April 15, 2009 final judgment.
          Accordingly,
we grant the motion and set aside the portion of the trial court’s April 15,
2009 judgment as to Afiltration.Com., Inc. and EcoProduct Solutions, L.P.
without regard to the merits and remand the case to the trial court for further
proceedings limited to
rendition of judgment as to Afiltration.Com, Inc. and EcoProduct Solutions,
L.P. in accordance with the parties’ January
25, 2010 agreement.  The portion of the
trial court’s April 15, 2009 judgment between EcoProduct Solutions, L.P. and
Hoffland Environmental, Inc., which was not appealed, remains a final judgment.
PER CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Massengale.